By the Court:
The judgment in favor of Skinner was a lien upon the real estate of French, subject, however, to the prior incumbrance of Coit’s mortgage. Ford having purchased subsequent to the rendition of the judgment, took the estate, subject to the lien of the judgment, unless it was satisfied in contemplation of law, by the prior levy upon the personal estate of French.
It has been determined by this court, that a levy upon goods and chattels is a satisfaction of the judgment, while the levy is in force and undisposed of. Cass v. Lyttleton et al., 3 Ohio, 223. This principle must be understood to operate, not as an actual discharge, -but as a suspension of the right to enforce the judgment until the levy shall be disposed of.
In the present case, the levy upon the personal estate was set ' aside by mutual consent, and the property redelivered to the judgment creditor. This mutual arrangement can not affect the lien upon the real estate, at all events, as between the parties to the judgment. The parties stood in the same situation as if the levy never had been made; and the judgment creditor was at liberty again to execute the personal property, if it could be found, and if not, to prosecute his lien upon the real estate.
It necessarily follows from these principles, that the lands are liable to execution in the hands of Ford. Had the levy been discharged for fraudulent purposes, or with a design to injure Ford, the case would present an entirely different aspect. But no cir- • cumstance is disclosed from which a presumption of fraud can be raised; and the complainant, in his bill, rests his claims not upon. any fraud practiced in the ^transaction, but upon the supposed satisfaction of the judgment. We discover nothing in the case to exempt him from the operation of the general rule, applicable to all subsequent purchasers, with notice of a prior incumbrance.
Bill dismissed.
Judge Brush dissented.